OPINION OF THE COURT ON REMAND,
PER CURIAM:
On 8 September 1986, appellant was tried by a general court-martial composed of officer and enlisted members. In accordance with his pleas, he was found guilty of driving while intoxicated; two specifications of anal and oral sodomy with his natural son, a child under the age of sixteen years; one specification of indecent acts with his natural daughter, a child under the age of sixteen years and one specification of communicating a threat. He was sentenced to a dishonorable discharge, confinement for twenty-five years and total forfeitures. Pursuant to a pretrial agreement, the convening authority approved only so much of the sentence as provides for a dishonorable discharge, confinement for fourteen years, and forfeiture of $350.00 pay per month for fourteen years.
On 17 June 1987, this court affirmed the findings of guilty, but because the sentence to forfeitures was not stated in the number of months the forfeitures would last,1 affirmed only so much of the sentence as provides for a dishonorable discharge, confinement for fourteen years, and forfeiture of $350.00 pay per month for 168 months. United States v. Mullens, 24 M.J. 745 (A.C.M.R.1987).
On 8 September 1987, a petition for grant of review was filed before the United States Courts of Military Appeals. On 7 October 1987, appellant filed a Motion to File Remand or In the Alternative to Extend Time for Filing Pleadings on Behalf of Appellant. The motion states, inter alia, “Mppellant raised [an] issue on his appellate rights form. However, appellate defense counsel inadvertently excluded the issue from the pleadings filed on appellant’s behalf with the Army Court of Military Review on 31 March 1987____ [T]he court’s decision fails to indicate whether the court considered the matter personally asserted by appellant.” After considering the motion, the United States Court of Military Appeals set aside the decision and remanded the case to this court on 22 October 1987, 25 M.J. 307.
We find the allegations of error, to include those personally raised by appellant pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A.1982), to be without merit. For the reasons stated in our prior opinion dated 17 June 1987, United States v. Mullens, 24 M.J. 745 (A.C.M.R.1987), which is incorporated into this opinion by reference, the findings of guilty are affirmed. This court affirms only so much of the sentence as provides for a dishonorable discharge, confinement for fourteen years, and forfeiture of $350.00 pay per month for 168 months.

. See United States v. Perry, 24 M.J. 557 (A.C.M.R.1987).